Title: To Thomas Jefferson from Robert Todd, 23 August 1808
From: Todd, Robert
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Kentucky Lexington Augt 23d 1808
                  
                  I have been lately informed that the full appointments of Subaltern Officers for the 6000 troops that are about to be raised under an Act of the last Session of Congress, are not yet made out for this State. If this be the case, permit me Sir to recommend to your Notice Thomas L Butler who wishes an appointment Son of Percival Butler, Adjutant-General of this State, a young man of great Sobriety and good conduct, who discovers a greater thirst for Military employment than for the duties of a deputy Circuit-Court Clerk in which Character he has acted for some years past
                  He is now in his twentieth year and I am happy that I can say with propriety he has preserved a Name unsullied, and I believe he ever will
                  I am Sir with Sentiments of respect your Obt Sert.
                  
                     Robert Todd 
                     
                  
               